   Case 9:19-mj-08297-DLB Document 1 Entered on FLSD Docket 08/01/2019 Page 1 of 7

AO 9l(Rev.08/09) CriminalComplaint
                                                                                                                    '

                                  U NITED STATES D ISTRICT C O                             T                    j
                                                                                                                        D.C.
                                                           forthe                                    AtJC 12219
                                                                                                            -

                                               Southern DistrictofFlorida
                                                                                                   ANGELA E. NOBLE
               United StatesofAm erica                                                            CLERK u s D1sT. cT,
                                                                                                  s.D,oF4LA.-w.RB,

            EDGAR ARMANDO BENITEZ,                                  CaseNo. 19-mj-8297-DLB




                                                CR IM IN A L C O M PLA IN T

        1,the com plainantin thiscase,statethatthe following istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of                     Jul
                                            y 13,2019             inthecountyof                Palm Beach               inthe
  Southern     Districtof                 Flori
                                              da          ,thedefendantts)violated:
           CodeSection                                                OffenseDescri
                                                                                  ption
                                           Possession w i
                                                        th Intentto Distribute a controlled substance,nam ely a m i
                                                                                                                  xture
Title 21,United States Code,               orsubstance containing a detectable amountofm etham phetam ine a
Section841(a)(1)                           Schedule 11control
                                                            ledsubstance'
                                                                        ,inviol
                                                                              ationofTitle21,UnitedStatesCode,
                                           Section841(a)(1).




        Thiscrim inalcomplaintisbased on these facts'
                                                    .


                                  PLEASE SEE AFFIDAVIT


        W continuedontheattachedsheet.

                                                                                   j          '
                                                                                       Complainant'
                                                                                                  sslgnature

                                                                                  DEA TFO REY PANIAG UA
                                                                                       Printed nameand title

Swornto beforeme and signed in my presence.


Date: $ .!.A jy       .-.. .-
                                                                                              1.
                                                                                         Judge'
                                                                                              ssignature

City and state:                 W estPalm Beach,Florida                Vpited States Magi
                                                                                        strate Judge Dave Lee Brannon
                                                                                        Printed nameand title
Case 9:19-mj-08297-DLB Document 1 Entered on FLSD Docket 08/01/2019 Page 2 of 7



                                          A FFID A V IT

             Rey Paniagua, a Task Force O fficer w ith the U nited States Dnzg Enforcem ent

 Administration(DEA),United StatesDepartmentofJustice,havingbeen duly swom ,do hereby
 depose and state as follow s:

                                          lntroduction

                 This affidavit is subm itted in support of a crim inat com plaint charging Edgar

 A rm ando BEN ITEZ w ith Possession w ith lntent to D istribute a controlled substance,nam ely

 overfive hundred (500) gramsofa mixture or substance containing a detectable amountof
 M etham phetam ine,a Schedule 11controlled substance,in violation ofTitle 21,United StatesCode,

 Sections841(a)(1)and(b)(1)(A)(viii).
                A sa Task ForceO fficeroftheU nited StatesD epartm entofJustice,Iam authorized

 to conductcrim inalinvestigationsofviolations ofTitle 21 ofthe United StatesC ode.Youraffiant

 isaswornDeputy SheriffwiththePalm Beach County SheriffsOffice(PBSO),and hasselwed
 in thatcapacity since 2000. Your affiantis currently assigned to PB SO N arcotics D ivision and

 from there to the D EA ,W estPalm Beach D istrict Oftice,Task Force G roup. Your aftianthas

 successfully com pleted the Crim inal Justice Standards and Training Police A cadem y and is

 certified by the Crim inal Justice Standards and Training Com m ission as a Law Enforcem ent

 O fficer.

                I have received extensive training in conducting narcotics investigations and in

 identifying the m eans and m ethodsused by narcotics traffickers.lhave conducted orparticipated

 in num erous investigations of this nature. 1 have received extensive training in conducting

 narcotics investigations and in identifying the m eans and m ethodsused by narcoticstraffickers. 1

 have conducted or participated in num erous investigations of this nature. M uch ofthistraining
Case 9:19-mj-08297-DLB Document 1 Entered on FLSD Docket 08/01/2019 Page 3 of 7



 and experience has been directed at the detection, investigation, seizure and prosecution of

 individuals involved in the m anufacture,possession and distribution of controlled substances.

 Tluough m y training,education and experience,which hasincluded debriefing cooperating drug

 traftickers, m onitoring w iretapped conversations of drug traffickers, acting in an undercover

 capacity, conducting searches of locations w here drugs and m oney have been found, and

 conducting surveillance on individuals engaged in drug trafficking 1 have leam ed the various

 m ethods,packaging m aterials,and actions that drug traffickers utilize to conducttheir illegal

 business and in their efforts to thw art1aw enforcem ent. Since approxim ately 2002,lhave been

 personally involved in hundreds ofinvestigationsofM exiean related drug trafficking conspiraeies.

 lhave reviewed hundredsofhoursofprioraudio-recorded conversationsin English and Spanish

 in the course of those previous investigations, from both Court-authorized w iretaps and

 consensually recorded conversations.Ihave acted as an undercover agentand conducted w ellin

 excess of 100 m eetings and controlled drug transactionsm yself,on behalfoflaw enforcem ent.

                 Theinform ation contained in thisaffidavitisbased on m y ow n personalknow ledge,

 as w ell as,infonuation im parted to m e from other law enforcem ent officers and agents.This

 affidavitis subm itted forthe lim ited purpose ofestablishing probable cause. lt does notpurport

 to describe everything know n to your affiantconcerning the investigation.

                                         PRO BA BL E CA U SE

                 On July 13,2019,at approxim ately 9:00 p.m .,law enforcem ent agents received

 infonnationfrom apastprovenandreliableDEA ConfidentialSourcel(CS),thataHispanicmale,
 lateridentitiedasEdgarArmandoBENITEZ (BENITEZ),wason aE1Tornadobustransporting


 1        TheCShasbeenassisting law enforcem entforover 15yearsand hasassisted with investigationsconducted
 by federaland localagencies.ln previousinvestigations,theCS and theinformationprovided by theCS,hasalways
 proven tobereliableand hasbeen independently corroboratedby 1aw enforcem ent.TheCS'm otivation forassisting
 law enforcementism onetary com pensation.
Case 9:19-mj-08297-DLB Document 1 Entered on FLSD Docket 08/01/2019 Page 4 of 7



 approxim ately five kilogram s of crystal m etham phetam ine to Palm Beach County,Florida for

 distribution in theSouthern Distrid ofFlorida. Subsequently,theDEA provided the Palm Beach

 County SheriffsOffice(PBSO)lnterdictionUnitwiththeCS'information.
        6.      O n July 13,2019,atapproxim ately 10:45 p.m .,PB SO interdiction agents arrived

 atthe ElTornado bus depot located at 3905 Lake A ve,W est Palm Beach,w ithin the Southern

 Districtof Florida,w hich is described as a series of store fronts and a parking lot. PB SO A gent

 Carlos V alencia observed B EN ITEZ standing next to a taco truck in the parking lot. A gent

 Valencia identified BEN ITEZ by the description provided by the CS. BEN ITEZ w as w earing a

 black t-shirtand gray shortscarrying a black back pack.

                PBSO Agentsobserved BEN ITEZ walking towards a closed Coastalgas station

 located at 805 Southel'
                       n Boulevard,W est Palm Beach,Florida.The business was closed to the

 public and had no lights on. BEN ITEZ then began w alking tow ards a parked vehicle driven by

 another H ispanic m ale. B ased on CS inform ation and the totality of the circum stances,A gent

 ValenciamadecontactwithBENITEZ.AsAgentValenciaapproachedBENITEZ,he(BENITEZ)
 im m ediately tossed the black back pack to the ground. A gentV alencia asked BEN ITEZ if the

 back pack w as his,atw hich tim e B EN ITEZ stated 1$N o.'' A gentV alencia asked BEN ITEZ ifhe

 hadanyhempormarijuanaonhispersonatwhich timeBENITEZ stated&:No.''
               PBSO A gentFrederick M erklethen retrieved hisnarcoticsK -9 partner,Lotus,who

 istrained innarcoticsdetection (marijuana,heroin,cocaine,methamphetamineandecstasy)and
 conducted a 119 sniffofthe black back pack.A gentM erkle advised A gentV alencia thathis K -9

 partner had alerted to the presence of narcotics in the black back pack w hich BEN ITEZ had

 attem pted to discard. A gent Valencia then applied for a State of Florida search w arrant for the

 back pack.
Case 9:19-mj-08297-DLB Document 1 Entered on FLSD Docket 08/01/2019 Page 5 of 7



              O n July 14,2019,at approxim ately 1:00 a.m .,A gentV alencia obtained a State of

 Florida search w arrantforthe black back pack signed by the H onorable Judge Lisa S.Sm all,15th

 JudicialCircuitofthe State ofFlorida.

        10.     PBSO A gentsV alencia and M erkle then executed the search w arrantand searched

 the baek pack. A gents located num erous articles of clothing thatw ere w rapped around five dud

 taped packages. Based upon his training and experience, A gent V alencia recognized these

 packagesto be consistentw ith narcoticspackaging. A gentsthen cutopen the packages and found

 they contained erystalmetham phetamine.AgentM erkletestedthesubstanceusing aSirchieN ark

 testkit,w hich resulted in a positive resultforthe presence ofm etham phetam ine. A gents M erkle

 and V alencia then w eighed the m etham phetam ine and found thatithad an approxim ate w eightof

 4,121.07 gram s.

                A gents V alencia and M erkle read BEN ITEZ hisM iranda w arnings from a PB SO

 M iranda w arnings rights card w hich BEN ITEZ stated he understood.Post M iranda,BEN ITEZ

 stated he residesin Orlando,Florida,thathe had departed from Orlando,Florida atapproxim ately

 2:30 p.m .,and arrived to W estPalm Beach,Florida atapproxim ately 5:00 p.m . BEN ITEZ stated

 that he w as in W est Palm Beach to visit his aunt. H ow ever,BEN ITEZ could not provide an

 address,nora phone num berforhis aunt. BEN ITEZ stated he lefthisaunt'shouse and w aseating

 atthe taco truck located in the parking lotof the convenience store at3905 Lake A venue,W est

 Palm Beach,Florida. BEN ITEZ stated he w as w alking tow ards his aunt's house when he w as

 stopped by 1aw enforcem ent. BEN ITEZ denied holding or carrying the black back pack.

 BEN ITEZ also provided hisclothing sizesto A gentV alencia.A gentV alencia noted thatthe sizing

 ofthe clothing w hich the m etham phetam ine w as w rapped in w as consistentw ith the sizing ofthe
Case 9:19-mj-08297-DLB Document 1 Entered on FLSD Docket 08/01/2019 Page 6 of 7



 clothing provided by BEN ITEZ during his interview . BEN ITEZ w as subsequently booked into

 thePalm Beach Countyjailonstatecharges.
               Based on the foregoing,your affiantrespectfully subm its thatthere isprobable

 eause to believe thatEdgarArm ando BEN ITEZ hascom m itted the crim inaloffense ofPossession

 withlntenttoDistributeacontrolledsubstance,namelyoverfivehundred(500)gramsofamixture
 or substance containing a detectable am ount of M etham phetam ine, a Schedule 11 controlled

 substance,in violationofTitle21,UnitedStatesCode,Sections841(a)(l)and(b)(1)(A)(viii).




                                      REY AN IA G U A
                                      TA SK FO RCE OFFICER
                                      U .S.DRU G EN FO RCEM EN T A D M IN ISTRA TION




 SWOTR
 Ms  ul
      NsTtO-eAND
               AvSoy
                  UBSCRIBEDB,EFORE                   ' wJwf1
 w ssv pv sl ssA cu ,FnoR'
          .
                         Ioa
                                  .




 HON . A VE LEE BR AN NO N
 UN ITED STA TES M A G ISTRA TE JU D GE
Case 9:19-mj-08297-DLB Document 1 Entered on FLSD Docket 08/01/2019 Page 7 of 7



                            UN ITED STA TES DISTR ICT CO U RT
                            SOU THERN DISTR ICT O F FLO RIDA

                                 CA SE NO.19-m i-8297-DLB
 IN RE:
 CR IM IN AL COM PLA IN T



                                CR IM IN AL C O V ER SH EET


       D id this m atter originate from a m atterpending in the N orthern R egion ofthe United
       StatesAttorney's Oftice priorto O ctober 14,2003?                      Y es     X      No

       D id this m atteroriginate from a m atterpending in the CentralRegion ofthe U nited States
       Attorney'sO ftice priorto Septem ber 1,2007?                   Yes     X No



                                                    Respectfully subm itted,

                                                    A RIA NA  JAR D O O R S N
                                                    UN ITE STA TES A TTO EY



                                            By:
                                                    ADA M
                                                    A ssistan  ' St e A tto ey
                                                    500 S.A stral'    nue
                                                    Suite 40
                                                    W estP lm each,Florida 33401
                                                    TEL:(5 )820-8711
                                                    FAX:(561)805-9846
